Citation Nr: 1618818	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-29 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Christine Coronado, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.     

This matter was previously remanded in January 2015.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the January 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A copy of the transcript of this hearing has been associated with the claims file.


FINDING OF FACT

1.  The Veteran's pre-existing lower back condition was noted on entrance into service and clearly and unmistakably was not aggravated beyond its natural progression as a result of such service.

2.  The Veteran's current degenerative disc disease is unrelated to service.  


CONCLUSION OF LAW

The Veteran's lower back condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in February 2011 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, private treatment records, and lay statements from the Veteran.

The Board notes that, at the June 2014 Board hearing, the Veteran stated that he went to the Dyersburg, Tennessee, VA clinic in 2011.  There is no indication that the RO ever attempted to obtain these identified VA treatment records.  However, the Board finds that failure to obtain the records does not preclude fair adjudication of the issue of entitlement to service connection for a lower back condition.  As noted above and explained more fully below, the Board herein denies the Veteran service connection for a lower back condition because the disability preexisted the Veteran's active service and did not increase in severity during active service.  The evidence identified by the Veteran at the June 2014 Board hearing is dated well after the Veteran's period of active service.  It would therefore not show that the Veteran's preexisting lower back condition increased in severity during active service.  Thus, the identified outstanding VA treatment records would not provide any additional pertinent information necessary to substantiate the claim.  As a remand to obtain the outstanding VA treatment records would only serve to further delay adjudication of the Veteran's claim on appeal, such remand is not required.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

During the June 2014 hearing, the Veteran also referred to private medical records of his chiropractor, Dr. C., as relevant to the issue on appeal.  In a September 2015 letter, the Veteran's representative informed VA that these records had been requested but were unavailable, as Dr. C. had retired and destroyed his records.    

The Veteran submitted a VA Form 21-4142 in September 2015, but it did not identify any medical providers in possession of relevant treatment records.  VA requested identifying information in a September 2015 letter, and provided the Veteran with another VA Form 21-4142.  However, the Veteran did not respond.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).      

The Veteran was provided VA examinations in September 2011 and November 2015 with regard to his lower back condition, and reports of these examinations have been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the Veteran's claims file; performed examinations and conducted appropriate diagnostic testing; and considered the Veteran's reported symptomatology.  In addition, the examiners provided written opinions that articulate the reasoning for their medical conclusions.  Therefore, the Board finds that the VA examinations and opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Other Due Process Considerations

As noted above, the Veteran was afforded a hearing before the undersigned VLJ in June 2014.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was asked specific questions concerning the symptoms of and treatment for his lower back condition.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by his representative.  The VLJ solicited information as to the existence of any outstanding evidence and kept the record open for thirty days to allow for the submission of any such evidence.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted in the Introduction, this case was previously remanded by the Board in January 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the January 2015 Board remand directed the RO to obtain information and releases as to all health care providers that treated the Veteran for his lower back condition, including Dr. C., so that relevant records could be requested and associated with the claims file.  The RO was also directed to provide the Veteran a VA examination to determine the nature and likely etiology of his lower back condition.  The RO noted that consideration should be given to the Veteran's June 1970 service hospitalization records.  As discussed above, the RO made reasonable efforts to obtain relevant medical records on remand.  In addition, the Veteran was provided with an adequate VA examination in November 2015.  Accordingly, the Board finds that VA at least substantially complied with the January 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to demonstrate aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval, or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Analysis

The Veteran asserts that he entered service with a preexisting lower back condition and that his active service aggravated this condition.  He cites a back injury that occurred in 1970, during active service, as contributing to the aggravation of his preexisting condition.

Having considered all lay and medical evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's lower back condition.  Specifically, the probative evidence of record shows that the Veteran had a preexisting low back disability that was "noted" at entrance into service, but that it did not increase in severity during service.

In his pre-induction report of medical history, in April 1968, the Veteran stated that he had "severe back trouble" and he endorsed "recurrent back pain."  The examining physician noted the Veteran had chronic low back pain especially when on his feet for long periods.  The Veteran was referred for an orthopedic consultation, at which time he reported having strained his low back while operating a chainsaw one year earlier.  The Veteran reported being bedridden for two months and told by his physician that he had irritated something and should see a neurosurgeon.  However, the Veteran did not seek further treatment.  The Veteran also told the consulting orthopedist that his low back pain was aggravated by bending and standing a lot and relieved by taking weight off his back.  He reported no leg pain.  On examination, the Veteran was "okay" on heel and toe walking and his straight leg raise was to 60 degrees on the right and to 70 degrees on the left.  The sciatic tension test was negative, and he was tender over L5.  The Veteran's lumbar spine x-rays were normal.  The orthopedist concluded there was no objective evidence of orthopedic pathology, noting that conversion hysteria was probable.  The orthopedist also stated that insofar as the back condition was concerned, the Veteran could be accepted into service.  

Following the consultation, the entrance examiner who prepared the entrance medical examination report marked the box indicating that the Veteran had a normal spine, but further noted that the Veteran had "low back pain - NCD - See consult."  In spite of this finding of a pre-existing disorder, the examiner concluded that the Veteran was qualified for induction.  

Service treatment records show that in June 1970, the Veteran was hospitalized for fifteen days for low back pain.  The Veteran stated that he was lifting a 175 pound object when he felt something "give" in his low back.  Progressive pain developed thereafter.  The Veteran denied numbness in his legs and radiating pain.  On examination, the Veteran was deemed "completely normal," with the exception of low back tenderness with muscle spasm and a positive result on the straight leg raise.  Diagnostic tests indicated that the lumbar spine was normal.  The Veteran was treated conservatively with bedrest and improved gradually.  He was asymptomatic at the time of discharge.  The Veteran's report of medical examination at separation indicated that the Veteran had back pain in 1966 and 1970, including two weeks of hospitalization, but that there were no complications or sequelae.    

The Veteran was afforded a VA examination in September 2011.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and opined that this condition was due to normal wear and tear.  He explained that the Veteran's in-service injury appeared to be a lumbar strain rather than a herniated disc and that only the latter could have led to a degenerative spine condition.  According to the examiner, it was unclear whether the Veteran had a preexisting disability and whether or not his in-service injury caused progression beyond the natural course.  However, in the January 2015 remand, the Board deemed the September 2011 opinion inadequate, as the examiner did not have access to the Veteran's in-service hospitalization records.  

On VA examination in November 2015, the Veteran was diagnosed with degenerative arthritis of the spine.  The examiner performed appropriate diagnostic testing, reviewed the Veteran's medical records, including those related to his in-service hospitalization, and considered his reported symptomatology.  The examiner opined that the Veteran's lower back condition clearly and unmistakably existed prior to service, but was not aggravated beyond its natural progression by an in-service event, injury, or illness.  However, without more detailed records or imaging from the Veteran's 1970 injury, the examiner was unable to state, without speculation, whether the injury was capable of aggravating a preexisting condition.  In an addendum opinion in December 2015, the examiner clarified that he reviewed the VA treatment records from the Veteran's 1970 injury, but review of this medical evidence did not change his previously stated opinion.  

First, with respect to whether the presumption of soundness applies, in this case, chronic back pain was noted on both the Veteran's pre-induction medical history and the actual entrance examination report.  The Veteran also described a back injury and resulting symptoms when referred for an orthopedic consultation prior to being accepted for active duty.  In addition, the Veteran conceded that he entered service with a preexisting low back strain in his October 2012 VA Form 9.  The November 2015 VA examiner concluded, based on a review of the Veteran's service treatment records, that the lower back condition clearly and unmistakably existed prior to service.  Based on this record, the Board finds that the presumption of soundness is not applicable as the Veteran's lower back condition was noted on entrance into service.  Accordingly, the Veteran cannot bring a claim for service connection, but he may claim service-connected aggravation of his lower back condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Next, the question before the Board is whether the Veteran's preexisting lower back condition was aggravated by active service.  The Veteran was treated for low back pain in 1970 with hospitalization.  However, his spine was deemed normal on examination at separation, and the examining physician found no complications or sequelae as a result of the injury in 1970.  The Board has also considered the opinions of the VA examiners, in particular the November 2015 examiner, who reviewed the relevant medical evidence and concluded that the Veteran's lower back condition was not aggravated beyond its natural progression during service.  The opinion of the September 2011 examiner has less probative value, as the examiner was unable to review medical records related to the Veteran's 1970 injury.  Nevertheless, the Board observes that the September 2011 examiner considered the Veteran's lay statements regarding the injury, which are consistent with the medical evidence of record.  The examiner concluded that the described injury was unlikely one that would lead to the Veteran's current degenerative disc disease, which was deemed due to "normal wear and tear."  

The Board has also considered the Veteran's lay statements and does not dispute his reports of low back pain.  Although the Veteran is competent to describe observable symptoms of back pain, he is not competent to opine as to the etiology of such pain, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  As such, his lay opinion that his lower back condition was aggravated by active service does not constitute competent medical evidence and lacks probative value.  The Board assigns greater probative value to the medical evidence of record, in particular the service treatment records completed by medical professionals showing that the Veteran's lower back condition was present at induction and did not increase in severity during his active service.  

Thus, the probative evidence of record shows that the Veteran's pre-existing lower back condition was noted on entrance into service and clearly and unmistakably was not aggravated beyond its natural progression as a result of such service.  The evidence further shows that there Veteran's current degenerative disc disease is unrelated to service.  Accordingly, the Board concludes that the Veteran's lower back condition was not incurred in or aggravated by active service..  Therefore, service connection is not warranted.  


ORDER

Entitlement to service connection for a lower back condition is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


